Citation Nr: 0505336	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-05 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to February 
1992 with unconfirmed prior active duty service from June 
1987 to September 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied service connection for 
PTSD.  In February 2003, the veteran filed a notice of 
disagreement contesting the denial of his PTSD claim.  The RO 
issued a Statement Of the Case in February 2003, and received 
the veteran's substantive appeal later that month.  

In May 2003, the veteran testified during a hearing at the 
RO.  A transcript of the proceeding is of record.  

A review of the record indicates that the veteran appears to 
have raised the issue of the entitlement to service 
connection for a psychiatric disorder other than PTSD.  This 
matter is referred to the RO for appropriate action.


FINDING OF FACT

The probative medical evidence of record does not reflect a 
current diagnosis of post-traumatic stress disorder.   


CONCLUSION OF LAW

The criteria for service connection for post-traumatic stress 
disorder are not met.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2004). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims and 
that the requirements of the VCAA have been satisfied. 

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, the veteran submitted his claim for 
service connection for PTSD in December 2002.  In a January 
2003 letter, pursuant to the VCAA, the RO advised the 
appellant of the types of evidence that needed to send to VA 
in order to substantiate the claim, as well as the types of 
evidence VA would assist in obtaining.  In addition, the 
veteran was informed of the responsibility to identify, or to 
submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran to identify the traumatic experiences in 
service that contributed to a diagnosis of PTSD.  

For the above reasons, the Board finds that the RO's notice 
in January 2003 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (the content 
of the notice requirement). 

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
exclusively through the VA medical center.  The RO has 
obtained the veteran's VA outpatient treatment records for 
the period from February 2000 to July 2003.  The veteran 
presented his contentions during a hearing at the RO in May 
2003.  Moreover, the veteran was afforded VA examinations in 
January 2003 and June 2003.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

The veteran contends that he suffers from PTSD as a result of 
exposure to traumatic experiences during service in Panama.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R.
§ 3.303(d).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The crucial issue in this case is whether there is medical 
evidence showing the veteran has PTSD.  

VA outpatient treatment records reflect that the veteran was 
initially seen for treatment in February 2000.  He was 
initially treated by staff psychiatrist, K. K., M.D.  At that 
time, he presented with complaints of change in his mood and 
behavior due to his inability to insomnia.  He reported one 
panic attack episode.  The February 2000 note indicated that 
while in the military the veteran had no "psychiatric 
events."  The veteran was divorced and had a history of 
compulsive gambling.  He was diagnosed with adjustment 
disorder with disturbance in mood and behavior; possible 
generalized anxiety disorder with panic symptoms; and 
possible bipolar disorder, type 2.  

In June 2000, he met with staff psychologist, R. R., Ph.D. 
for a psychotherapy session.  The veteran complained of 
anxiety.  He stated that he remained continually busy in 
order to keep his anxiety at bay.  During sessions in 
September, October and December 2000, the veteran reported 
that he was doing well managing his symptoms, but continued 
to have periodic episodes of anxiety.  The diagnosis was 
generalized anxiety disorder.  

Treatment records through May 2002 show continued treatment 
for generalized anxiety disorder.  A December 2002 note by K. 
K., M. D., indicated that the veteran was doing quite well 
and had weaned himself off both his sleep medication and 
anti-anxiety medication.  

The veteran was afforded a VA examination in January 2003, by 
T. E., Ph.D.  The veteran reported that he served as a 
Military Policeman with the 511th Military Police Company.  
He reported a history of service in Honduras but did not 
attribute any traumatic events to that period of service.  He 
stated that while serving in Panama, he participated in 
search and seizure, riot control and guarding main 
checkpoints.  He stated that he witnessed an incident in 
which a local man was tied to a tree and beaten to death.  He 
complained that currently, he was restless, had difficulty 
sleeping and that when he watched certain types of movies, he 
was emotional.  Following a mental status examination, a 
review of the veteran's claims file, and review of current 
clinical records, the examiner opined that the veteran did 
not meet the DSM-IV criteria for the diagnosis of PTSD.  He 
did not cite any stressor that would meet the criterion for 
the diagnosis and did not present with symptoms consistent 
with the diagnosis.  The examiner noted that the veteran was 
treated for an anxiety disorder and an adjustment disorder in 
the past and at no time had PTSD been considered.  The 
veteran did meet the criteria for a generalized anxiety 
disorder that was unrelated to his military service.  

In January 2003, the RO denied the veteran's claim for 
service connection for PTSD.  

In a February 2003 treatment note, the veteran shared 
additional details with K. K., M.D. regarding his military 
service.  He reported witnessing an incident in Panama, when 
a local man was tied to a stake and beaten to death.  He 
stated that he was having dreams and nightmares of military 
service.  The examiner opined that the veteran was 
misdiagnosed with generalized anxiety disorder and had 
probable PTSD.  The diagnosis was provisional PTSD with 
significant mood and anxiety features.  

In June 2003, the veteran was afforded another VA 
examination, this time conducted by two Board Certified Staff 
Psychiatrists.  The veteran reported that he served as a M.P. 
performing foreign service in Honduras, Panama, Italy, and 
Greece.  He stated that his service in Honduras was 
stressful, but reported no specific traumatic events.  He 
stated that he served in Panama primarily setting up and 
maintaining security around buildings and hospitals and 
manning check-points.  He reported the incident in which a 
man was tied to a tree and beaten.  However, he did not 
witness any particular injuries on the man and could not 
state for sure whether then man was dead or alive.  He 
reported another incident in which he found a dead man that 
had been killed from an apparent stab wound.  He was no in 
danger or witness to combat.  

Upon mental status examination, the veteran reported symptoms 
consistent with a diagnosis of obsessive-compulsive disorder, 
including frequent hand washing, and elaborate cleaning 
rituals around the home.  The examiners found no evidence of 
exposure to traumatic events and did not support specific 
symptoms of PTSD in the areas of autonomic arousal, 
avoidance, intrusive thoughts or recollections, or guilt.  He 
did have classic obsessive compulsive and ruminative 
qualities.  Both examiners opined that the veteran did not 
meet the criteria for a diagnosis of PTSD.  He did meet the 
criteria for a diagnosis of obsessive-compulsive disorder, 
not related to his military service.  

Upon review of all of the evidence of record, the Board finds 
that the evidence does not show that the veteran meets the 
criteria for a diagnosis from PTSD.  The Board acknowledges 
that the veteran was diagnosed with provisional PTSD in 
February 2003 by his treating psychiatrist.  However, the 
record evidence also reveals that prior to February 2003, 
there was no mention of PTSD symptoms and the veteran was 
treated only for generalized anxiety disorder.  On the 
contrary, the Board finds that the more definitive opinions 
expressed by VA examiners in January 2002 and June 2003 to be 
persuasive and of greater probative value.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  Each examiner noted that by 
history, the veteran did not note exposure to particularly 
traumatic events in service.  Moreover, he did not present 
with symptomatology consistent with a DSM-IV diagnosis of 
PTSD.  The examiners in June 2003 were both Board Certified 
Psychiatrists.  They had the benefit of the review of the 
veteran's claims file, as well as prior VA treatment records.  
Following examination of the veteran and consideration of his 
documented medical history and assertions, the examiners 
specifically concluded that the veteran did not have PTSD.  
Collectively, these persuasive opinions indicate that the 
diagnostic criteria for a current diagnosis of PTSD are not 
met.  

Accordingly, the claim for entitlement to service connection 
for PTSD must be denied in the absence of a current diagnosis 
of PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this regard, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1); (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, there is no basis upon which to establish service 
connection for PTSD.  

Since the preponderance of the evidence is against the claim, 
application of the evidentiary equipoise rule, which mandates 
that where the evidence is balanced and a reasonable doubt 
exists as to a material issue, the benefit of the doubt shall 
be given to the claimant, is not required in this case.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


